Citation Nr: 0736776	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment greater than $277.00 per 
month, for the period of June 1, 2002, to October 1, 2002, of 
the veteran's Department of Veterans Affairs (VA) disability 
benefits.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from August 1979 to July 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a Special Apportionment Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, dated in August 2003.  The decision granted 
an apportionment, in the amount of $277.00, based on the 
allowance the veteran would have received for a spouse and 
two dependent children, effective from Jun 1, 2002, to 
September 1, 2002.  

The appellant testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in June 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran receives compensation for service-connected 
disability evaluated 100 percent disabling; $277.00 of the 
veteran's disability compensation was apportioned from June 1 
to October 1, 2002 to the appellant on behalf of herself and 
two dependants

3.  In November 2002, the appellant reported that her monthly 
expenses exceeded her income by approximately $938.

4.  Apportionment of the veteran's benefits in the amount of 
$277 a month from June 1 to October 1, 2002 in support of his 
former spouse and dependent children is reasonable; an 
increase in the current amount of the apportionment would 
create undue hardship to the veteran.


CONCLUSION OF LAW

The appellant's entitlement, on behalf of herself and two 
dependant children, to apportionment of the veteran's VA 
compensation benefits in an amount greater than $277.00 per 
month from June 1 to October 1, 2002 has not been 
established.  38 U.S.C.A. §§ ; 5103, 5103A, 5107, 5307 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.450, 3.451, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that a claim for an 
apportionment is a "contested claim" and is subject to 
special procedural regulations.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102 (2007).  The appellant has not asserted, 
and the record does not reflect, that contested claims 
procedures have not been followed in this case.  In 
particular, as discussed below, each party has been provided 
notices and determinations related to the contested claim, 
and both parties have been advised of the applicable laws and 
regulations.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In September 2002, the RO issued pre-rating letters to both 
the appellant and the veteran in which it notified each of 
them of the need for evidence documenting sources of income.  
The veteran was advised to submit evidence to explain what 
hardship would occur if an apportionment of compensation 
benefits was granted.  Each letter explained what income 
information was required.  In May 2003 letters, the RO again 
notified both the appellant and the veteran of what evidence 
regarding income and expenses should be submitted.  Both the 
veteran and the appellant have submitted income and expense 
information as well as statements regarding the claimed 
apportionment.  During the hearing before the undersigned, 
the appellant submitted additional evidence, waiving initial 
RO consideration of that evidence.  The Board finds that the 
veteran and the appellant have received sufficient notice of 
the information and evidence needed to support the claim, and 
they have been afforded ample opportunity to submit such 
information and evidence.

While the veteran and the appellant were not explicitly been 
advised to as to what evidence the VA and what evidence the 
appellant and/or the veteran would obtain, given the nature 
of the matter on appeal, the ultimate responsibility to 
submit evidence rests with each party, and the claims file 
reflects both parties have submitted evidence in support of 
the claim.  In this appeal, the pertinent evidence relates to 
income and expenses of the parties.  Both parties have been 
advised to provide such evidence.  Given these facts, as well 
as the RO's instructions to both the appellant and the 
veteran, the Board finds that the veteran and the appellant 
have, effectively, been provided sufficient on notice 
regarding what evidence is needed to support each position, 
and the responsibility to submit evidence in support.  
Accordingly, on these facts, any deficiency in the notice to 
the appellant or the veteran is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the income and 
expense information provided by the appellant and the 
veteran, and documentation related to expenses incurred by 
the appellant.  The record also includes various statements 
by the appellant and the veteran.

Neither the veteran nor the appellant have identified any 
existing additional evidence pertinent to the claim for an 
increased apportionment, and the record presents no basis for 
any further development to create additional evidence to be 
considered in connection with the claim.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through notices of the RO, the 
appellant and the veteran have been notified and made aware 
of the evidence needed to substantiate each position, the 
avenues through which they might obtain such evidence, and 
the allocation of responsibilities between themselves and VA 
in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that 
there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

All or any part of a veteran's compensation may be 
apportioned if the veteran's spouse or children are not 
residing with him and the veteran is not reasonably 
discharging his responsibility for the spouse's or the 
children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 
3.452.  It is not necessary for an apportionment claimant to 
establish the existence of hardship in order to obtain an 
apportionment under this provision.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents as long as such apportionment would not 
cause undue hardship to other persons in interest, including 
the veteran.  38 C.F.R. §§ 3.451, 3.453.  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
the veteran's benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the appellant's 
entitlement, on behalf of herself and two dependant children, 
to monthly apportionment of the veteran's VA benefits in an 
amount in excess of $277.00 from June 1 to October 1, 2002 
has not been established.

The veteran is in receipt of disability compensation at the 
100 percent rate.  Effective December 1, 2001, the veteran 
was awarded additional compensation for a spouse and two 
dependants.  The additional compensation was terminated 
effective on September [redacted], 2002 due to termination of the 
marriage between the veteran and the appellant.  An August 
2003 Special Apportionment Decision rendered in connection 
with the current claim awarded an apportionment in the amount 
of $277, for the appellant and two dependants, based on the 
schedular rate for a spouse and two dependants, for the 
period for June 1, to October 1, 2002.  

In May 2002, the appellant sought an apportionment of the 
veteran's compensation benefits on behalf of herself and the 
veteran's two stepchildren.  She indicated that the veteran 
had abandoned her and the children and that she had incurred 
substantial debt that she was responsible for paying.  She 
also submitted a copy of a Final Judgment and Decree of 
Divorce showing that she and the veteran were [redacted] in 
September 2001 and were divorced in September 2002.  It was 
also indicated that neither party was entitled to alimony or 
spousal support from the other.  

In November 2002, the appellant submitted a statement 
indicating that she had monthly expenses of $2003.00 and 
indicated that she had credit card debt of $1,216, tuition 
fees of $809 and exterior painting expense of $400.  She 
reported that she was a homemaker and a student and did 
receive from $50 to $65 a week for babysitting her grandson 
when needed.  

In December 2002, the veteran reported total monthly expenses 
of $2,645 and total monthly income of $2400.  

In June 2007, the appellant testified that during the 
marriage to the veteran, she had financial difficulty and had 
trouble paying recurring bills.  She also indicated that she 
had received a judgment against the veteran for a delinquent 
loan amount but that he did finally reimburse her the full 
amount.  She indicated that the veteran was not ordered to 
pay child support or any other support to her.  She asserted 
that she was entitled to 50 percent of his disability 
compensation.  At the hearing she submitted copies of 
documents related to divorce proceedings and a civil action 
by the appellant to recover an unpaid loan from the veteran.  

The Board is not unsympathetic to the appellant's reported 
financial problems during the period of time in question.  
The evidence, however, indicates that during the pertinent 
period, the veteran was in receipt of only VA compensation 
benefits and that his expenses exceeded his income.  It is 
noted that he reported that his expenses included a monthly 
amount of $475 for payment on a loan to the appellant, which 
she acknowledged that he had repaid in full.  While the 
financial information provided by the appellant indicates 
that her expenses exceeded her income, the special 
apportionment for the period from June to October 2002 
represents the amount she was entitled to received on behalf 
of herself and the dependant stepchild.  Further, given the 
financial information provided by the veteran, it appears 
that an increased apportionment in the apportioned amount 
would cause him undue financial hardship.  The appellant is 
seeking an apportionment of 50 percent of the veteran's 
compensation benefits during the pertinent period.  In light 
of the evidence of record, this amount would clearly create a 
hardship for the veteran.  

Since this case involves a claim to an increased apportioned 
share of the veteran's VA benefits, and the underlying 
apportionment has already been established, 38 C.F.R. § 3.453 
applies because it governs such determinations of the rate of 
apportionment.  Under 38 C.F.R. § 3.453, the hardship of the 
parties is to be considered for the purpose of determining 
the rate or amount of apportionment.  As noted above, the 
record reflects that the veteran's household living expenses, 
which appear to be reasonable, exceed his household income.  
Consequently, it cannot be said that an increase in the 
apportionment presents no undue hardship to the veteran or 
other persons of interest.  Thus, the criteria for the 
assignment of an increased apportioned share of the veteran's 
disability benefits have not been met under 38 C.F.R. § 3.451 
and § 3.453.

For all the foregoing reasons, the appellant's claim, on 
behalf of herself and two dependant children, for increased 
apportionment must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the pertinent evidence simply does not support 
the request for increase, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

ORDER

An apportionment of the veteran's VA disability benefits 
greater than $277.00 per month, for the period from June 1, 
2002 to October 1, 2002 is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


